Citation Nr: 0200321	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-12 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for left knee 
chondromalacia, post-operative with scars, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to June 
1983.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which confirmed and continued a 10 
percent evaluation.  During the pendency of the appeal, 
rating decisions assigned a 20 percent evaluation, effective 
in October 1998, the date of the claim; a temporary 100 
percent evaluation under paragraph 30, effective in June 
2000; and a 20 percent evaluation, effective in August 2000. 

The Board has inferred various statements from the veteran as 
a claim for a total rating based on individual 
unemployability, due to service-connected disability.  Since 
this issue has not been properly developed for appellate 
review by the Board, and is not inextricably intertwined with 
the issue on appeal, it is hereby referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee chondromalacia, post-operative 
with scars, is manifested by clinical demonstration of 
instability, with complaints of pain on use.

3.  The veteran's left knee has not been shown to have 
arthritic changes.

4.  The veteran's left knee scars have not been shown to be 
tender, ulcerated, painful or poorly nourished.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for left 
knee chondromalacia, post-operative with scars, have been 
met.  38 U.S.C.A. §§  1110, 1131, 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257; 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his left knee disability does not adequately reflect the 
severity of that disability.  He contends that it results in 
instability and pain, and has required surgery.  Therefore, a 
favorable determination has been requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. N o. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by a June 2000 
statement of the case and a supplemental statement of the 
case dated in August 2001.  The RO sent the veteran copies of 
pertinent rating decisions in June 1999 and June 2000.  In 
August 2000, the RO informed the veteran of the type of 
evidence needed to show entitlement to an increased 
evaluation.  VA has also conducted relevant examinations.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations, and effectively notified the 
veteran of the evidence required to substantiate this claim.  
There is no indication of existing evidence that could 
substantiate the claim that the RO has not obtained.  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
this claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 589.  Historically, the veteran was 
granted service connection for left knee chondromalacia by a 
May 1984 rating decision.  The evaluation was noncompensable, 
effective June 1983.  Various rating decisions followed, with 
the final evaluations summarized as follows.  The veteran 
received a temporary 100 percent evaluation under chapter 30 
beginning in August 1984, followed by a 30 percent evaluation 
effective in December 1984.  Another temporary 100 percent 
evaluation under paragraph 30 was effective from December 
1985, followed by a 30 percent evaluation from May 1986.  The 
veteran's evaluation was reduced to 10 percent, effective 
February 1988.  A January 1990 Board decision denied an 
evaluation in excess of 10 percent for post-operative 
residuals of chondromalacia of the left knee.  

A review of the veteran's post-service medical records shows 
that he has consistently sought treatment for bilateral knee 
pain since his 1983 separation.  Highlights include a McKay 
procedure of the right knee in the 1983 followed by the same 
procedure of the left knee.  Additional surgery of the left 
knee was performed in December 1985.  In 1992, the veteran 
received braces for his knees.  

Regarding the status of the veteran's left knee during the 
appeal period, the report of a December 1998 VA general 
medical examination noted that he had experienced increasing 
knee pain over the prior five or six years.  He noticed that 
he had increased pain when walking downhill or down stairs, 
when it was cold, when walking on hard floors, when he had to 
stand for long periods of time, or do any crawling.  A 
radiographic examination conducted in May 1998 showed osseous 
deformities in the proximal tibias of both knees, felt to be 
post-operative, with no evidence of degenerative joint 
disease of the knee.  Examination of both knees showed well-
healed surgical scars over both knees extending from the 
thigh, down over the knee, to the pretibial area.  He had 
deformities of the tibial plateau bilaterally, with normal 
joint spaces, and with no edema or effusion, heat or 
tenderness.  Range of motion was from zero to 120 degrees 
bilaterally.  There was negative Lachman, McMurray and drawer 
signs, and no laxity was noted.  The veteran was wearing 
braces on both knees.  The pertinent impression was bilateral 
knee pain with bony deformities secondary to McKay procedures 
for chondromalacia of both patellae with continued pain but 
no evidence of degenerative joint disease of the knee joint.  

A May 2000 WORK STATUS report from M.A., M.D., informed the 
veteran's employer that the veteran would not be able to 
return to regular work duties until re-examined on July 17, 
2000.  The report stated that the veteran had been off work 
since April 14, 2000 (the day of right knee surgery) and 
would be off until approximately six weeks after his left 
knee surgery on June 2, 2000.  The diagnosis was bilateral 
knee internal derangement.  

A May 2000 U.S. Department of Labor Certification of Health 
Care Provider, completed and signed by Dr. A., certified that 
the veteran had a "serious health condition" identified as a 
left knee scope scheduled for June 2, 2000, with a diagnosis 
of chronic patellofemoral syndrome.  The report explained 
that the veteran would be off work until July 17, 2000, and 
that the post-surgical recovery was to last six weeks.

A June 2000 private surgical report indicates that the 
veteran underwent a left knee arthroscopy with patellar 
chondroplasty and lateral retinacular release, performed by 
Dr. A.  The pre-operative and post-operative diagnosis was 
left knee patellofemoral syndrome.  Dr. A. reported that the 
veteran had a many year history of patellofemoral problems, 
even undergoing previous McKay procedures.  He had 
experienced significant anterior knee pain on both knees, 
with a successful right knee scope and lateral release.  

According to the history section of the report of a January 
2001 VA orthopedic examination, the veteran had undergone 
five operations on his left knee, the most recent being in 
June 2000.  Currently, the knee hurt daily and it could be a 
sharp stabbing pain.  The veteran said that the knee had not 
made any noise since the last surgery and he was not sure if 
there had been any swelling since that operation.  The knee 
gave way if the veteran walked down stairs but he normally 
caught himself.  He had a brace and used it daily but did not 
have it for the examination.  The veteran reported that he 
did a lot of walking each day, about 5 blocks, but could walk 
up to ten miles if he pushed himself.  He did not use any 
ambulatory aids except after surgery.  He related that he did 
have weakness and fatigability, which he related to pain.  As 
for incoordination, he limped on the left side all the time, 
which was present on normal and repeated use.  

On physical examination, the veteran's knee had arthroscopic 
portal scars plus a long anterior longitudinal scar about the 
left knee region.  On ambulation, he had a slight limp on the 
left.  He complained of tenderness to palpation on the 
anteromedial knee plus the upper patellar tendon region.  
Cruciate and collateral ligaments were stable. McMurray's 
test and internal torsion were negative, and on external 
torsion the veteran complained of pain laterally.  There was 
no effusion.  On active knee motion, there was some audible 
cracking.  On palpation about the lateral knee region the 
veteran complained of numbness.  Range of motion was from 
zero degrees extension to 110 degrees flexion, complaining of 
pain at terminal flexion.  

The examiner expressed the opinion that the veteran had left 
knee chondromalacia, status post multiple surgeries, with 
residuals.  With respect to various factors, functional 
impairment was rated at least moderate with loss in degrees 
of flexion of 30 degrees.  

The report of a January 2001 VA radiographic examination 
indicated a spur superoposterior of the patella.  The 
femoropatellar space and medial and lateral compartments were 
unremarkable.  There was some deformity in the anterior 
aspect of the proximal tibia near the tibial tubercle 
suggesting prior trauma and/or surgery.  There was a slight 
deformity proximal fibula posteriorly consistent with old 
trauma.  

A January 2001 report from Dr. A. states that the veteran 
underwent right knee surgery on April 14, 2000, and left knee 
surgery on June 2, 2000.  This necessitated time off of work 
from April 14, 2000, through July 17, 2000.  

Turning to the relevant law, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's left knee disability has been evaluated on the 
basis of recurrent subluxation or lateral instability under 
Diagnostic Code 5257.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation, and 
severe recurrent knee subluxation or lateral instability 
warrants a 30 percent evaluation.  Diagnostic Code 5257. 

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003 (2001).  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f) (2001).

Regarding limitation of motion, an evaluation of 40 percent 
is warranted when extension is limited to 30 degrees.  
Diagnostic Code 5261 (2001).  A 40 percent evaluation is also 
warranted by ankylosis of the knee in flexion between 10 
degrees and 20 degrees, as well as by nonunion of the tibia 
and fibula, with loose motion, requiring a brace.  Diagnostic 
Codes 5256 and 5262 (2001)

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 30 percent evaluation for the 
veteran's left knee disability under Diagnostic Code 5257 for 
recurrent subluxation or instability.  According to the 
report of the January 2001 VA examination, the veteran used a 
brace daily.  He reported weakness and pain.  A limp was 
objectively noted and the veteran complained of motion on 
external tension.  His impairment was described as at least 
moderate. 

The Board has considered entitlement to an evaluation in 
excess of 30 percent.  However, the preponderance of the 
evidence is against entitlement to such an evaluation.  The 
record is negative for evidence of actual ankylosis, or 
actual non-union of the tibia and fibula.  Diagnostic Codes 
5256 and 5262.  The veteran's actual limitation of motion is 
non-compensable.  Diagnostic Codes 5260 and 5261.

The Board has considered whether the veteran's left knee 
pain, including on use and flare-ups, is productive of 
additional functional loss, pursuant to sections 4.40 and 
4.45, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's credible complaints of left 
knee pain, supported by the December 1998 and January 2001 VA 
examinations, as well as his use of a brace.  Nevertheless, 
the Board finds that his complaints, symptoms and pain are 
appropriately contemplated by the 30 percent evaluation under 
Diagnostic Code 5257 for severe recurrent subluxation or 
lateral instability.  This 30 percent evaluation is based in 
part on the veteran's complaints of pain and instability.  
The Board finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy or 
swelling.  As noted above, the veteran's objectively 
demonstrated limitation of left knee flexion and extension 
are noncompensable.  Moreover, functional impairment of the 
left knee due to pain or weakness, comparable to ankylosis or 
leg extension limited to 20 degrees, is not established.  
Based on the foregoing, the Board finds that a higher rating 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca is not 
warranted.

The Board has also reviewed the record for any evidence of 
left knee arthritis.  As radiographic examinations conducted 
in May 1998 and January 2001 found no evidence of arthritic 
changes, the Board concludes that an additional evaluation 
for the veteran's left knee is not warranted.  See VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.

Finally, the Board notes that the veteran's post-surgical 
left knee scars have not been shown to be tender, ulcerated, 
painful or poorly nourished.  Nor is there any evidence that 
they interfere with the range of motion of the veteran's left 
knee.  In fact, the veteran has provided no complaints in 
these regards.  Therefore, an additional separate 10 percent 
evaluation for the veteran's left knee scars are not 
warranted.  38 C.F.R. § 4.118, Codes 7803 - 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994). 


ORDER

Entitlement to a disability rating of 30 percent for left 
knee chondromalacia, post-operative with scars, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

